Denied and Opinion Filed November 23, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00460-CV

                       IN RE MARK DEMATTIA, Relator

           Original Proceeding from the 471st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 471-04107-2020

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Nowell
      Before the Court is relator Mark DeMattia’s petition for writ of mandamus

contending the trial court abused its discretion by denying his motion for summary

judgment seeking advancement of his legal expenses to defend himself in the

underlying proceedings. The trial court did not rule on the motion at the summary

judgment hearing, and the mandamus record does not include an order signed by the

trial judge denying the relief the relator requested. Instead, relator relies on a docket

sheet entry that reads, “Def/Counter-PI’s MSJ is DENIED; parties requested to e-

file proposed written order.”

      A docket entry forms no part of the record which may be considered; it is a

memorandum made for the trial court and clerk’s convenience.” Energo Intern.
Corp. v. Modern Indus. Heating, Inc., 722 S.W.2d 149, 151 (Tex. App—Dallas

1986, no writ). As this Court has previously noted, “[d]ocket sheet entries are

inherently   unreliable    because   they       lack   the formality   of   orders   and

judgments.” Bailey–Mason v. Mason, 122 S.W.3d 894, 897 (Tex. App—Dallas

2003, pet. denied). For that reason, a docket sheet entry standing alone typically

cannot constitute a judgment or decree of a court. Id. For a docket sheet to constitute

an order of the court, there must be some indication in the record that the trial judge

did not intend to enter a formal order but instead intended to rely on the docket entry

as the sole judgment or decree of the court. Id. Such circumstances might be present

where the trial court announces its decision in open court while calling the attention

of the parties to the docket entry or formally files the docket entry with the clerk as

the trial court’s judgment. See id. (citing Formby’s KOA v. BHP Water Supply

Corp., 730 S.W.2d 428, 430 (Tex. App—Dallas 1987, no writ)); see also Garza v.

Texas Alcoholic Beverage Com’n, 89 S.W.3d 1, 7 (Tex. 2002) (district court’s

initialed, hand-written entry on docket sheet reciting the substance of the court’s

final order was not a judgment in absence of evidence that court had publicly

announced its decision, issued a memorandum or otherwise publicly announced

rendition on that date).

      Here, there is no indication that the docket sheet entry was intended to

constitute the final disposition of relator’s motion for summary judgment. To the


                                            2
contrary, the docket sheet entry indicates that the parties were instructed to submit a

proposed order for the trial court’s consideration. Under these circumstances, it is

not reasonable to conclude the trial court intended the notation to constitute the sole,

final embodiment of an order denying the motion.

      Because the mandamus record does not include a copy of the trial court’s

order by which it determined relator’s motion, relator has not established his right to

relief. We deny relator’s petition for writ of mandamus without prejudice to refiling

a petition with an adequate record. See TEX. R. APP. P. 52.3(k) (1)(A); 52.8(a).




                                               /Erin A. Nowell//
210460f.p05                                    ERIN A. NOWELL
                                               JUSTICE




                                           3